Title: To Alexander Hamilton from William Lewis, [23 February 1791]
From: Lewis, William
To: Hamilton, Alexander



[Philadelphia, February 23, 1791]

I am of opinion, that by the death of the Administratrix, the power which the husband had by his intermarriage acquired in her right, to intermeddle with the effects of the Intestate, immediately and without notice ceased; and that as the power was only in consequence of the marriage, and of but equal duration in point of time with it, it was incumbent on all Persons indebted to the Intestate to inform themselves whether she was alive or not before making payments to the Husband. I therefore think that in the case stated the Administrator de bonis non &c. is clearly entitled to a Settlement and Certificate.

Wm Lewis
Feb: 23rd. 1791

